Securities Act File No. 333-22309 Investment Company Act File No. 811-08071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Post-Effective Amendment No. 65 S and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No. 65 S (Check appropriate box or boxes) LAZARD RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant’s Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) S on December 31, 2014 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (DATE) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Lazard Retirement Series Prospectus December 31, 2014 Equity Lazard Retirement US Small Cap Equity Growth PortfolioLazard Retirement International Equity Concentrated PortfolioLazard Retirement Global Strategic Equity Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Retirement Series Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard Retirement US Small Cap Equity Growth Portfolio information on the Portfolios investment 5 Lazard Retirement International Equity Concentrated Portfolio objectives and fees and a summary of 8 Lazard Retirement Global Strategic Equity Portfolio the Portfolios principal investment 11 Additional Information about the Portfolios strategies and risks. 12 Principal Investment Strategies and Principal Investment Risks Review this section for additional informationon the Portfolios principal investment strategies and risks. 17 Fund Management Review this section for details on the people and 17 Investment Manager organizations who oversee the Portfolios. 17 Portfolio Management 17 Biographical Information of Principal Portfolio Managers 18 Administrator 18 Distributor 18 Custodian 19 Account Policies Review this section for details on how shares are 19 Buying Shares valued, how to purchase and sell shares 19 Market Timing/Excessive Trading and payments of dividends and distributions. 20 Calculation of Net Asset Value 20 Distribution and Servicing Arrangements 21 Selling Shares 21 Dividends, Distributions and Taxes 22 Financial Highlights 23 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Retirement Series Summary Section p Lazard Retirement US Small Cap Equity Growth Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of Lazard Retirement Series, Inc. (the Fund), but does not reflect the fees or charges imposed by the separate accounts of certain insurance companies (the Participating Insurance Companies) under variable annuity contracts (VA contracts) or variable life insurance policies (VLI policies and, together with VA contracts, the Policies and each, a Policy). If such fees and charges were reflected, the figures in the table would be higher. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .90% .90% Distribution and Service (12b-1) Fees .25% None Other Expenses* .17% .17% Total Annual Portfolio Operating Expenses 1.32% 1.07% * Other Expenses are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Service Shares $ 134 $ 418 Investor Shares $ 109 $ 340 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no portfolio turnover information is presented. 2 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of small cap US companies believed to have the potential for significant earnings growth. Lazard Asset Management LLC (the Investment Manager) considers small cap companies to be those companies that, at the time of initial purchase by the Portfolio, have market capitalizations within the range of companies included in the Russell 2000 Growth Index (ranging from approximately $24.7 million to $6.7 billion as of December9, 2014). Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of small cap US companies. The Portfolio may invest up to 20% of its assets in securities of larger US or non-US companies. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Style Risk. The Portfolio invests in stocks believed by the Investment Manager to have the potential for growth, but that may not realize such perceived potential for extended periods of time or may never realize such perceived growth potential. Such stocks may be more volatile than other stocks because they can be more sensitive to investor perceptions of the issuing companys growth potential. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small Cap Companies Risk. Small cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Securities Selection Risk. Securities and other investments selected by the Investment Manager for a Portfolio may not perform to expectations. This could result in the Portfolios underperformance compared to other funds with similar investment objectives or strategies. Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure ofmarket performance. After the Portfolio commences investment operations, performance information will be available at www.LazardNet.com or by calling (800)823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. Prospectus 3 Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analyst Frank L. Sustersic, portfolio manager/analyst on the Investment Managers US Small Cap Equity Growth teams, will serve from inception. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page 11. 4 Prospectus Lazard Retirement Series Summary Section p Lazard Retirement International Equity Concentrated Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, but does not reflect the fees or charges imposed by the separate accounts of the Participating Insurance Companies under the Policies. If such fees and charges were reflected, the figures in the table would be higher. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .90% .90% Distribution and Service (12b-1) Fees .25% None Other Expenses* .33% .33% Total Annual Portfolio Operating Expenses 1.48% 1.23% Fee Waiver and Expense Reimbursement** .08% 0.8% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.40% 1.15% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through December 31, 2016, to the extent Total Annual Portfolio Operating Expenses exceed 1.40% and 1.15% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund, upon approval by the Board, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement described above. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Service Shares $ 143 $ 452 Investor Shares $ 117 $ 374 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no portfolio turnover information is presented. Prospectus 5 Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of non-US companies. The Portfolio has a concentrated portfolio of investments, typically investing in 20 to 30 securities of non-US companies, including those whose principal business activities are located in emerging market countries. The Investment Manager seeks to realize the Portfolios investment objective primarily through stock selection, investing in companies believed to have sustainably high or improving returns and trading at attractive valuations. In choosing stocks for the Portfolio, the Investment Manager generally looks for established companies in economically developed countries that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Investment Manager may invest the Portfolios assets in securities of companies domiciled in emerging market countries in an amount up to the current percentage of securities in the Morgan Stanley Capital International (MSCI
